Title: From Alexander Hamilton to Timothy Taylor, [5] October [1799]
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            New York October 5, 1799
          
          A spot has been selected — winter Quarters of the 11th.  12th. and —— on the Stream of called Green Brook in the State of  New Jersey, distant from Elizabeth Town and from Amboy twelve. They are there to hutt. You will send thither under the charge of a Major — part of your Regiment as shall have —— their Regimental Rendezvous—to be foll—— the remainder as they shall be  — They will of course take with them their tents & baggage. The Contractors are to furnish the — of Transportation. Water con You will — this matter with them. Water conveyance — it is presumed be found most convenient — most œconomical. The agreement must — land the men on Staten Island or at Port — at the option of the Commanding — — It may however be confined —— Island if the alternative will ma—— difference worth notice in expence.
          I observe that s—
          It is left with you — continue in Connecticut to direct — recruiting service for the present or —— your Regiment.
          The senior of the Commandants will of course command in Winter Quarters. It is believed, according to the rules for regulating relative rank lately promulged, that the order of seniority will be first Col Smith, secondly Col Ogden and thirdly yourself.
          If the troops should land on Staten Island they will immediately report themselves to Ebenezer Stevens Esqr. Agent for the War Department at New York. If at Amboy there will be an officer or person there to meet and them with the necessary Assistance
          I observe that several of your late letters are dated at Danbury It resulted from my instructions & was in itself proper that when any considerable part of your Regiment was assembled at the Regimental Rendezvous you were to be there in person to take charge of them. I request an explanation on this point.
          With great consideration I am Sir Yr. Obed Serv
           Taylor
        